EXHIBIT 10.45


SECOND AMENDMENT AND CONSENT TO GUARANTY AND SECURITY AGREEMENT

This Second Amendment and Consent to Guaranty and Security Agreement (the
“Second Amendment”) is made as of this 28th day of October, 2004 by and among
Foundation Financial Services, Inc., NationalCare® Marketing, Inc., Lifestyles
Marketing Group, Inc., Precision Dialing Services, Inc., Senior Benefits LLC and
Westbridge Printing Services, Inc. (“WPS”) each as a “Grantor” and Credit Suisse
First Boston LLC (formerly known as Credit Suisse First Boston Management
Corporation) as “Secured Party”.


WITNESSETH

WHEREAS, the Grantors and the Secured Party are parties to the Guaranty and
Security Agreement dated as of April 17, 2001 (the “Guaranty Agreement”);

WHEREAS, Ascent Assurance, Inc. (the “Borrower”) and Secured Party are parties
to that certain credit agreement dated as of April 17, 2001 (the “Credit
Agreement”);

WHEREAS, the Borrower desires to sell 100% of the capital stock of WPS;

NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Grantors and Secured Party hereby agree as
follows:

Section 1. Amendments. Upon satisfaction of the conditions set forth in Section
2 of this Second Amendment, effective as of the date hereof, the Guaranty
Agreement shall be amended as follows:

WPS is eliminated from the definition of Grantor in the first paragraph of the
Guaranty Agreement and all of its obligations as a Grantor under the Guaranty
Agreement are terminated.

Section 2. Conditions. The effectiveness of this Second Amendment is expressly
conditioned upon receipt by Secured Party of one or more copies of this Second
Amendment executed by the Grantors.

Section 3. Ratification. Except as modified above, all other terms and
provisions of the Guaranty Agreement, and any other related agreements shall
continue in full force and effect and are hereby ratified and confirmed by each
of the Grantors and the Secured Party. This Second Amendment amends and shall be
in addition to any previous amendments to the Guaranty Agreement executed by
Secured Party.

Section 5. Binding Effect. This Second Amendment shall be binding upon each of
the Grantors and its successors and assigns and inure to the benefit of Secured
Party and its successors and assigns.

Section 6. Entire Agreement. This Second Amendment contains the entire agreement
between the parties relating to the subject matter hereof and supercedes all
oral statements and prior writings with respect thereto.

Section 7. Counterparts. This Second Amendment may be executed in multiple
counterparts, all of which taken together shall constitute one instrument.

Section 8. Governing Law. THIS SECOND AMENDMENT SHALL BE DEEMED TO BE A CONTRACT
MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO THE CONFLICT OF THE LAWS PRINCIPLES THEREOF.

IN WITNESS THEREOF, the parties hereto have caused this Second Amendment to be
duly executed and delivered as of the day and year first above written.




GRANTORS:

FOUNDATION FINANCIAL SERVICES, INC.

By /Benjamin M. Cutler/
Name: Benjamin M. Cutler
Title: President

NATIONALCARE®MARKETING, INC.

By /Cynthia B. Koenig/
Name: Cynthia B. Koenig
Title: SVP & Treasurer

LIFESTYLES MARKETING GROUP, INC.

By /Benjamin M. Cutler/
Name: Benjamin M. Cutler
Title: President

PRECISION DIALING SERVICES, INC.

By /Cynthia B. Koenig/
Name: Cynthia B. Koenig
Title: SVP, Treasurer

SENIOR BENEFITS, LLC

By /Benjamin M. Cutler/
Name: Benjamin M. Cutler
Title: President and Chief Executive Officer

WESTBRIDGE PRINTING SERVICES, INC.

By /Cynthia B. Koenig/
Name: Cynthia B. Koenig
Title: Chief Financial Officer


SECURED PARTY:

CREDIT SUISSE FIRST BOSTON MANAGEMENT LLC

By /Alan Freudenstein/
Name: Alan Freudenstein
Title: President


